IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT JACKSON
                        APRIL SESSION, 1997




RICKY TUCKER,                )
                             )   No. 02C01-9606-CR-00196
      Appellant              )
                             )   SHELBY COUNTY
vs.                          )
                             )   Hon. W. FRED AXLEY, Judge
STATE OF TENNESSEE,

      Appellee
                             )
                             )
                             )
                                 (Post-Conviction)     FILED
                                                             July 10, 1997

                                                       Cecil Crowson, Jr.
For the Appellant:               For the Appellee:     Appellate C ourt Clerk

RICKY TUCKER, Pro Se             CHARLES W. BURSON
Register Number 99302            Attorney General and Reporter
Rt. 1, Box 330
Tiptonville, TN 38079-9775       CLINTON J. MORGAN
                                 Assistant Attorney General
                                 Criminal Justice Division
                                 450 James Robertson Parkway
                                 Nashville, TN 37243-0493


                                 WILLIAM GIBBONS
                                 District Attorney General

                                 ALANDA HORNE
                                 Asst. District Attorney General
                                 Criminal Justice Complex
                                 Suite 301
                                 201 Poplar Street
                                 Memphis, TN 38103


OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                      OPINION



       The appellant, Ricky Tucker, appeals the Shelby County Criminal Court’s

denial of his petition for post-conviction relief. The appellant asserts that the trial

court’s jury instruction on reasonable doubt was unconstitutional.



       After a review of the record, we affirm the trial court’s judgment.



       The appellant contends that the reasonable doubt instruction provided by

the trial court is constitutionally invalid due to the use of the term “moral

certainty” combined with the “mind rest easy” language. He argues that these

phrases together could have allowed a reasonable juror to find him guilty based

on a lower standard of proof than that required for guilt beyond a reasonable

doubt. Although the Tennessee Supreme Court has recently held such jury

charges to be constitutional, the appellant argues that those decisions do not

apply to his case because the court did not specifically address the “mind rest

easy” phrase. See State v. Nichols, 877 S.W.2d 722, 734 (Tenn. 1994) and

Pettyjohn v. State, 885 S.W.2d 364, 365 (Tenn. Crim. App. 1994). This

argument, however, is erroneous. In Nichols, the Tennessee Supreme Court

held constitutionally valid an instruction which allowed “moral certainty” to be

considered in conjunction with an instruction that “[r]easonable doubt is that

doubt engendered by an investigation of all the proof in the case and an inability,

after such investigation, to let the mind rest easily upon the certainty of your

verdict,” Id. (emphasis added). The appellate courts of this state have

repeatedly found this jury instruction constitutionally valid. See State v. Sexton,

917 S.W.2d 263, 265-266 (Tenn. Crim. App. 1995) and Covington v. State, No.

01C01-9606-CC-00250 (Tenn. Crim. App. at Nashville, Sept. 30, 1996). This

claim is without merit.




                                           2
     Therefore, we affirm the trial court’s decision.




                                 ____________________________________
                                 DAVID G. HAYES, Judge



CONCUR:



_____________________________
JOSEPH M. TIPTON, Judge



_____________________________
WILLIAM M. BARKER, Judge




                                        3